DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the opening of the support pad” as recited in claim 22, line 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US-6,086,124).
  	Wang shows a hand lifting device comprising a support element or “pad” (10) having an inner concave surface that contacts a portion (6) of the object (4) being lifted and an outer convex surface on which first connecting portions (12,13) are mounted and a carrying strap (20) having opposing end portions (21,22) that form second connecting portions for detachably fastening through the first connecting portions.  It is pointed out that the carrying strap at least partially surrounds the neck of the object being lifted (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trickey (US-2,565,006) in view of Owen (US-8,616,600).
 	Trickey shows a lifting device comprising a support pad (17), a carrying strap (23), and cooperating connecting portions (24) formed on the outer surface of the pad and on the inner surface of the strap ends.  The cooperating connecting portions (24) are described as rivets (see col. 3, line 1), but Trickey discloses that “any suitable means” of connection are possible (see col. 2, line 55).
 	Owen shows an embodiment of a hand lifting device in Figures 1 and 2 having detachable connecting portions (15,16,18) on the ends of its carrying strap.  These detachable connecting portions are described as strips of hook and loop fasteners.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the connecting portions (24) of the Trickey device as cooperating hook and loop strips, as taught by Owen, in order to create a durable and inexpensive fastening means.  
 	Regarding claims 3 and 4, Owen shows a strap main body (12) and a separate carrying handle (22) having ends sewn to the main body (see X-shaped lines in Figs. 1 and 2) leaving a gap between the main body and attached carrying handle for easy gripping by a user’s hand.
	In regard to claim 9, a plurality of holes (21,22) in the Trickey support pad are capable of aligning with a “cooling portion” or certain objects.

Claim(s) 11-14, 18, 19, and 22, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trickey in view of Owen as applied to claims 1-4, 7, and 9 above, and further in view of Li et al. (US-8,608,257).
 	The patent to Trickey discloses its lifting device as being used for handling box cameras rather than a projector as called for in the above claims.
	However, the Li et al. patent shows a generally box-shaped projector (T) as is common in the art.  Such a projector needs to transported by a user at least during installation or when moving from one site to another.
	It would have been obvious to a person having ordinary skill in the art to carry a box-shaped projector, similar to that shown in the Li et al. patent, with the modified Trickey device, as presented above in section 7, so that a user could easily transport the projector by hand for operation at different locations.  Regarding claim 22, just as the Trickey patent purposely forms an opening (21) in its support pad to accommodate a particular operating feature of the object being lifted, the resulting support pad could obviously include an opening for accommodating a conventional speaker or the like that is typically mounted on a projector.
Allowable Subject Matter
Claims 5, 6, 8, 10, 15-17, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the carrying strap comprising a plurality of heat dissipating holes, as set forth in claims 10 and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ganza (US-2014/0084614) shows a portable lifting device comprising a rectangular support pad and at least one strap releasably attachable thereto to tightly secure the object being lifted against a surface of the support pad.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/14/2022